Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 17-cv-81262-DMM

   AMAURYS DEJESUS FERREIRA,

                 Plaintiff,

   vs.

   UNITED STATES OF AMERICA;
   UNITED STATES BUREAU OF ALCOHOL,
   TOBACCO AND FIREARMS; JAIME VAN
   VLIET-ATF Supervisor; JAVIER RIBAS;
   PAT HIGGINS; R. VRCHOTA; KEITH STOKES;
   AARON SILVER; PETE PEREZ; ERIC DAVIS;
   JORGE NUNEZ; CARLOS CASTILLO;
   PETER CHONG-YEN; RICHARD SILVA;
   TROY RAINES; UNKNOWN ATF AGENT,
   in their individual and official capacity, LINO DIAZ,
   DUKENS SANON, EDWARD GARCIA,

              Defendant.
   ___________________________________________/

   DEFENDANTS, ERIC DAVIS’, JORGE NUNEZ’S, CARLOS CASTILLO’S, AND
   PETE PEREZ’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
            LEAVE TO AMEND THE OPERATIVE COMPLAINT

          Defendants, ERIC DAVIS (“Davis”), JORGE NUNEZ (“Nunez”), CARLOS

   CASTILLO (“Castillo”) and PETE PEREZ (“Perez”), (“Defendants”), by and through

   their undersigned counsel and pursuant to the Federal Rules of Civil Procedure, hereby file

   their response in opposition to the Motion For Leave to Amend the Operative Complaint

   [DE 94] filed by Plaintiff, AMARURYS DEJESUS FERREIRA (“Plaintiff”), and state:
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 2 of 10



   I.       Introduction and Relevant Background

            1.      On or around November 14, 2017, Plaintiff filed a civil complaint against

   thirteen individuals, as well as “an unknown ATF agent,” the United States and the United

   States Bureau of Alcohol, Tobacco and Firearms. [DE 1], generally.

            2.      According to the Complaint, on July 23, 2014, Plaintiff was driving and

   pulled over to the side of the road upon seeing flashing emergency lights. Id. at ¶ 19.

            3.      The Complaint alleges that Plaintiff was ordered out of his vehicle,

   subsequently forced to lay in the roadway, and assaulted by the individually named

   defendants. Id. at ¶¶ 20, 22.

            4.      Additionally, Plaintiff alleges that other defendants watched the assault occur

   without intervening and refused to provide him with medical care as he was being

   assaulted. See, e.g. Id. at ¶¶ 24, 27.

            5.      On October 3, 2019,1 Plaintiff filed a Motion for Leave to Amend the

   Operative Complaint (“Motion”) to now, for the first time, attempt to name officers Lino

   Diaz (“Diaz”), Dukens Sanon (“Sanon”), and Edward Garcia (“Garcia”) – the “three other

   officers from the North Miami Beach Police [D]epartment who actually made physical

   contact with Plaintiff to effectuate his arrest….[and] who most likely inflicted his

   injury…”- as defendants. [DE 94] at pgs. 2-3.




   1
       Docketed and served on the Defendants on October 7, 2019.
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 3 of 10



          6.     The purported basis of Plaintiff’s proposed amendment is that Plaintiff

   allegedly learned of the identities of these individuals “during the course of this litigation

   and discovery…” Id. at pgs. 2,4.

          7.     As discussed in greater detail below, Plaintiff Motion should be denied

   because (a) any amendment to the Complaint would be futile and (b) justice would not be

   served by permitting Plaintiff to amend the Complaint.

   II.    MEMORANDUM OF LAW

          A. The Statute of Limitations Bars Plaintiff’s Proposed Amendment

          Plaintiff’s request for leave to amend the operative complaint should be denied

   because amendment would be futile as Plaintiff’s purported claims against Diaz, Sanon,

   and Garcia are absolutely barred by the statute of limitations. Federal Rule of Civil

   Procedure 15(a)(2) provides, in pertinent part, that “[a] party may amend its pleading only

   with the opposing party’s written consent or the court’s leave. The court should freely give

   leave when justice so requires.” However, “[a] proposed amendment may be denied for

   futility ‘when the complaint as amended would still be properly dismissed.” Coventry First,

   LLC v. McCarty, 605 F.3d 865, 870 (11th Cir. 2010); Cockrell v. Sparks, 510 F.3d 1307,

   1310 (11th Cir. 2007) (same).

          Here, Plaintiff alleges that his rights were violated by Defendants under 42 U.S.C.

   §1983. “The statute of limitations for section 1983 claims in Florida is four years.” Porter

   v. White, 483 F.3d 1294, 1304 n.6 (11th Cir. 2007) (citing Chappell v. Rich, 340 F.3d

   1279, 1283 (11th Cir. 2003)).
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 4 of 10



          “For a section 1983 action, the statute of limitations accrues ‘from the date the facts

   which would support a cause of action are apparent or should be apparent to a person

   with a reasonably prudent regard for his rights.” Brown v. Ga. Bd. Of Pardons & Paroles,

   335 F.3d 1259, 1261 (11th Cir. 2003); Lavellee v. Listi, 611 F.2d 1129, 1131 (5th Cir.

   1980) (“it is not hard to state the federal standard governing the accrual of a cause of

   action under s 1983: “(f)ederal law holds that the time of accrual is when plaintiff knows

   or has reason to know of the injury which is the basis of the action.”); see also O’Berry v.

   State Attorneys Office, 241 Fed. App’x. 654, 659 (11th Cir. 2007) (denying Plaintiff’s

   motion for leave to amend and stating, “O’Berry arguably could have discovered the facts

   giving rise to his complaint earlier, had he exercised “reasonably prudent regard for his

   rights.”).

          Sub judice, Plaintiff complains that his rights were violated during an alleged July

   23, 2014, incident. See [DE 1] at ¶¶ 19-26 (detailing allegations of “assault,” Plaintiff

   getting kneed to the head, having his head scratched into the road, having his arm broken,

   being punched in the face, and sustaining a torn left shoulder after being pulled over and

   handcuffed) (emphasis added). The injuries that Plaintiff allegedly sustained on July 23,

   2014 - and that form the basis for Plaintiff’s civil rights claims - were known to Plaintiff

   on July 23, 2014, and therefore accrued at such time. Brown; supra; Lavellee, supra.2



          2
            Plaintiff’s assertions that he “learned of his injury via MRI on or around October 15,
   2015” and that he “had no knowledge of who directly caused his injury until August 13, 2019” are
   red herrings. [DE 94] at pg. 3. The critical facts, information, and reports regarding the July 23,
   2014, incident were fully known, discoverable, or otherwise available to the Plaintiff beginning on
   July 23, 2014.
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 5 of 10



          The fact that Plaintiff waited five years to conclude that he failed to name three

   additional defendants when it was within his power to determine all the parties involved in

   his arrest is insufficient grounds to conclude that the statute of limitations did not begin to

   run on the date the alleged subject incident occurred (July 23, 2014). See U.S. v. Kubrick,

   444 U.S. 111, 123 (1979) (“[a] plaintiff…armed with the facts about the harm done to

   him, can protect himself by seeking advice in the medical and legal community. To excuse

   him from promptly doing so by postponing the accrual of his claim would undermine the

   purpose of the limitations statute...”).

          In the end, Plaintiff knew that that he sustained his alleged injuries on July 23, 2014.

   Plaintiff therefore had until July 23, 2018, to file suit against the individuals he now seeks

   to sue. He failed to do so. As the statute of limitations has run on Plaintiff’s claim, any

   attempt to now amend the complaint is wholly futile. Plaintiff’s Motion should be denied.

          1. No Delayed Discovery Doctrine

          Plaintiff’s assertion that “August 13, 2019, is thus, the triggering date for the statute

   of limitation to commence...” because that was when he obtained a copy of a report

   identifying additional officers is misguided. [DE 94] at pgs. 3-4.3 Florida’s delayed

   discovery doctrine has not been extended to § 1983 claims. Mack v. Loizzo, No. 08-20181-

   CIV, 2009 WL 4840200, at *4 (S.D. Fla. Dec. 14, 2009)4 (finding that proposed new claims

   against previously unidentified officers were barred by the statute of limitations); see also


   3
     While not specifically enumerated or identified in the Motion, Plaintiff appears to make
   reference to the delayed discovery doctrine. [DE 94] at pgs. 3-4. Defendants briefly dismiss any
   such argument.
   4
     A case similar to the instant matter.
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 6 of 10



   Raie v. Cheminova, Inc., 336 F.3d 1278, 1281 (11th Cir. 2003) (only statutory bases for

   delayed discovery doctrine for claims involving products liability, fraud, malpractice, or

   intentional torts based on child abuse). Plaintiff’s Motion should be denied.

          2. No relation back5

          Further, a pro se § 1983 plaintiff's lack of knowledge as to the identity of a party

   does not constitute a “mistake” that can allow a claim against that party to relate back to

   an original pleading. Mack, 2009 WL 4840200, at *3, citing Wayne v. Jarvis, 197 F.3d

   1098, 1103 (11th Cir.1999) (reversed on other grounds); Jacobsen v. Osborne, 133 F.3d

   315, 320 (5th Cir. 1998) (for a “John Doe” defendant, there was no “mistake” in identifying

   the correct defendant; rather, the problem was not being able to identify that defendant.).

          In Wayne, the pro se plaintiff brought claims against numerous “John Doe” deputy

   sheriffs and later attempted to amend his complaint after the statute of limitations ran by

   replacing the “John Doe” deputy sheriffs with eight specifically-named deputy sheriffs he

   identified through discovery. Wayne, 197 F.3d at 1102. Notwithstanding the fact that the

   plaintiff was not able to identify the named deputies until he received discovery, the

   Eleventh Circuit Court of Appeals held that the claims against the named deputies could

   not relate back to the original complaint because the plaintiff did not make a “mistake” in

   identifying those parties in the original complaint. Id. at 1104. Rather, the plaintiff lacked

   knowledge of their identity at the time he filed the original complaint. Id. at 1104.


   5
     Again, while not specifically enumerated in the Motion, Plaintiff asserts that “in an abundance
   of caution, Plaintiff also included ‘unknown’ agents” as defendants in his original complaint.
   [DE 94] at pgs. 3-4. The Defendants therefore briefly address, and dismiss, any argument or
   insinuation pertaining to the related back doctrine.
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 7 of 10



   Accordingly, the court found the claims were barred by the applicable statute of limitations.

   Id.

          Similarly, here, there is no evidence that Plaintiff made a “mistake” regarding the

   identification of named defendants. Mack, 2009 WL 4840200, at *3 (“The Court is bound

   to follow Wayne 's bright-line rule that Plaintiff's lack of knowledge as to John Doe I's true

   identity cannot constitute a “mistake.”). Consequently, Plaintiff’s proposed claims against

   Diaz, Sanon, and Garcia do not relate back to the original complaint and are barred by the

   four-year statute of limitations. Id.

          B.      Justice Will Not Be Served by Permitting Amendment

          Further, the Defendants would be unfairly prejudiced and justice would not be

   served if Plaintiff is permitted to amend the complaint. The Defendants have been forced

   to defend Plaintiff’s claims at great expense to the City of North Miami Beach’s taxpayers.

   Moreover, the addition of Diaz, Sanon and Garcia as defendants to Plaintiff’s claim would

   simply be unfair to each individual, as each would now be expected to prepare a defense

   to Plaintiff’s claim in the eleventh hour.

          Such tactic undermines the purpose of the statute of limitations. Plaintiff has a

   responsibility to fully investigate his claim. The failure to discover potentially additional

   relevant information in a timely manner does not negate compliance with the applicable

   statute of limitations.6 Plaintiff’s Motion should be denied in its entirety.


   6
    Although Plaintiff is proceeding pro se, the relevant law and statute of limitations still applies.
   May v. Hatter, 2001 WL 579782, at *2 (S.D. Fla. May 15, 2001) (“Although pro se complaints
   are held “to less stringent standards than formal pleadings drafted by lawyers,” that does not
   mean they are held to no standard at all.”).
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 8 of 10



         WHEREFORE, Defendants, ERIC DAVIS, JORGE NUNEZ, CARLOS

   CASTILLO, and PETE PEREZ, respectfully request entry of an Order denying Plaintiff,

   AMAURYS DEJESUS FERREIRA’s, Motion for Leave to Amend the Operative

   Complaint, and provide any further relief the court deems necessary.
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 9 of 10




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 21st day of October, 2019, I electronically filed
   the foregoing document with the Clerk of Court by using the CM/ECF system or by email
   to all parties. I further certify that I either mailed the foregoing document and the Notice
   of Electronic Filing by first class mail to any non CM/ECF participants and/or the
   foregoing document was served via transmission of Notice of Electronic Filing generated
   by CM/ECF to any and all active CM/ECF participants.



                                             JOHNSON, ANSELMO, MURDOCH,
                                              BURKE, PIPER & HOCHMAN, P.A.
                                             Attorneys for Defendants, Castillo, Nunez,
                                             Perez, and Davis
                                             2455 E. Sunrise Boulevard, Suite 1000
                                             Fort Lauderdale, Florida 33304
                                             Telephone: (954) 463-0100
                                             Facsimile: (954) 463-2444


                                             BY:    s/Christopher J. Stearns
                                                    CHRISTOPHER J. STEARNS
                                                    Florida Bar No. 557870
                                                    Stearns@jambg.com
                                                    Blouin@jambg.com


                                                    /s/ Jonathan H. Railey
                                                    JONATHAN H. RAILEY
                                                    Florida Bar No. 111717
                                                    Railey@jambg.com
                                                    lacava@jambg.com
Case 9:17-cv-81262-DMM Document 98 Entered on FLSD Docket 10/21/2019 Page 10 of 10



                                     SERVICE LIST

   AMAURYS DEJESUS FERREIRA, PRO SE PLAINTIFF
   Register No.: 61468-004
   Federal Correctional Complex
   P.O. Box 1031
   Coleman, Florida 33521

   3162 West 69 Place
   Hialeah, Florida 33018

   RICHARD A. GIUFFREDA, ESQ.
   PURDY, JOLLY, GIUFFREDA & BARRANCO, P.A.
   Attorneys for Defendants R. Vrchota, Keith Stokes and Aaron Silver
   2455 E. Sunrise Boulevard, Suite 1216
   Fort Lauderdale, Florida 33304
   Telephone: (954) 462-3200
   Facsimile: (954) 462-3861
   e-mail:       richard@purdylaw.com

   CHARLES WHITE, ESQ.
   UNITED STATES ATTORNEY’S OFFICE
   Attorneys for United States of America; Bureau of Alcohol, Tobacco, Firearms and
   Explosives (ATF) Special Agents (Sas) Pat Higgins, Javier Ribas and James Van Vliet;
   and ATF Task Force Officers (TFOs) Peter ChongYen, Troy Raines and Richard Silva
   500 East Broward Boulevard, 7th Floor
   Fort Lauderdale, Florida 33301-3002
   Telephone: (954) 660-5722
   Facsimile: (954) 356-7180
   Charles.White@usdoj.gov

   CHRISTOPHER J. STEARNS, ESQ.
   JOHNSON, ANSELMO, MURDOCH,
   BURKE, PIPER & HOCHMAN, PA
   Attorneys for Defendants Castillo, Nunez, Perez and Davis
   2455 E. Sunrise Boulevard, Suite 1000
   Fort Lauderdale, Florida 33304
   Telephone: (954) 463-0100
   Facsimile: (954) 463-2444
   stearns@jambg.com / blouin@jambg.com
